In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-16-00371-CV


        ORLANDO ELIAS-REYES AND SANDRA ELIAS-REYES, APPELLANTS

                                           V.

  US BANK TRUST NA AS TRUSTEE FOR LSF8 MASTER PARTICIPATION TRUST,
                             APPELLEE

                      On Appeal from the County Court at Law No 1
                                  Tarrant County, Texas
             Trial Court No. 2016-003860-1, Honorable Don Pierson, Presiding

                                  November 2, 2016

                           MEMORANDUM OPINION
                 Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      This is an appeal transferred to the Seventh Court of Appeals from the Second

Court of Appeals per Supreme Court directive. Appellants, Orlando Elias-Reyes and

Sandra Elias-Reyes, filed their notice of appeal with the Second Court on September

12, 2016. The clerk’s record was due October 10, 2016. On October 11, 2016, the

county clerk notified the Second Court that Appellants had not paid nor made

arrangements to pay for the clerk’s record. See TEX. R. APP. P. 35.3(a)(2). By letter

dated October 11, 2016, the Second Court directed Appellants to pay or make
arrangements to pay for the record in a manner acceptable to the county clerk and

provide the Second Court with proof same by October 21, 2016. It further warned that

the failure to comply would result in dismissal of the appeal for want of prosecution.

See TEX. R. APP. P. 37.3(b). Thereafter, the appeal was transferred to this court.

       To date, Appellants have not made payment or arranged to pay for the clerk’s

record as previously directed.     Nor have they filed any response explaining their

omission.   Consequently, we dismiss the appeal for want of prosecution, failure to

comply with requirements of the Texas Rules of Appellate Procedure, and failure to

comply with a court order. TEX. R. APP. P. 37.3(b); 42.3(b), (c).


                                                               Per Curiam




                                             2